Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 5/18/2022. 
Claims 1-20 are pending.
Response to Arguments

Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 of U.S. Patent No. 11030756 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17174544. Although the claims at issue are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 17 recites the limitation "the person" in the third row.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUIBAS et al (US 20200019921 A1) in view of Kolar et al (US 8457354 B1) and Vandonkelaar (US 20170274281 A1).
             Regarding claim 1, 9, and 17, BUIBAS discloses a system/method [e.g. FIG. 1] comprising: an array of cameras [e.g. FIG. 1, 27-28, 35 and 64; person tracking cameras] positioned above a space [e.g. a store], wherein: each camera [e.g. 121] of the array of cameras [cameras] is operatively coupled with a camera client [e.g. FIG. 1; on-site image processor] 5from an array of camera clients [e.g. [0148]; a combination of onsite and offsite processing]; and each camera of the array of cameras is configured to capture a video of a portion of the space [e.g. a sequence of images to track people in the store], the space containing a person [e.g. 103]; the array of camera clients operably coupled with the array of cameras [e.g. [0148]; a combination of onsite and offsite processing]; wherein: a first camera client [e.g. [e.g. [0148]; an onsite processor for camera 121] of the array of camera clients is operably coupled with a 10first camera [e.g. camera 121 or one of the cameras in FIG. 64]] and configured to: receive a first plurality of frames of a first video from the first camera [e.g. a sequence of images to track people in the store], wherein at least one frame of the first plurality of frames shows the person within the space [e.g. images to track people in the store]; generate a time data [e.g. FIG. 5; 510] when each frame from the first plurality of frames 15is received by the first camera client; send the first plurality of frames and an identifier number of the first camera client [e.g. FIG. 18-19; camera number and camera calibration data] to a first server [e.g. server 130] from among a plurality of cluster servers [e.g. [0303]; one or more servers]; generate a first plurality of tracks by performing a local position 20tracking of the person [e.g. FIG. 5, 9 and 27-28; detecting tracks], wherein at least one track [e.g. FIG. 9] of the first plurality of tracks indicates a location of the person in the least one frame of the first plurality of frames [e.g. detecting both position and appearance of the person]; and send the first plurality of tracks labeled with one or more corresponding time data [e.g. FIG. 1, 9 and 27-29; tracks] and the identifier number of the first camera to a second server 25from among the plurality of cluster servers [e.g. [0303]; one or more servers].
             It is noted that BUIBAS differs to the present invention in that BUIBAS fails to disclose a timestamp for the image data.
             However, Kolar teaches the well-known concept of generate a timestamp [e.g. FIG. 1 and 3; time stamped the captured image] for each frame [e.g. captured image by 105] from the first camera client [e.g. video analysis system 115], send the first plurality of frames labeled with one or more corresponding timestamps [e.g. time stamped] and an identifier number of the first camera client [e.g. camera at location 1]  to a first server [e.g. FIG. 1; 135], send he first plurality of tracks [e.g. location 1 or location 2] is labeled with one or more of corresponding timestamps [e.g. FIG. 3 and 4], the identifier number of the first camera [e.g. video camera at location 1 or location 2] to the server, wherein the camera client is separate from the cluster server [e.g. FIG. 1 and 3; 115 is separated from 135].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a multiple camera system disclosed by BUIBAS to exploit the well-known image capturing technique taught by Kolar as above, in order to provide an image processing method that can reduce financial loss for the retailer [See Kolar; column 2 lines 13-25].
            BUIBAS and Kolar fail to disclose the detail of the first and the second servers.
            However, Vandonkelaar teaches the well-known concept of sending image frames [e.g. images from the camera 302 and 304] to a first server [e.g. Figure 3; slave servers] and the set of tracks to a second server [sending the position of tracking marker to the master server], wherein the second server is separate from the first server [FIG. 3].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a multiple camera system disclosed by BUIBAS to exploit the well-known image capturing technique taught by Kolar and Vandonkelaar as above, in order to provide an image processing method that can reduce financial loss for the retailer [See Kolar; column 2 lines 13-25] and one approach to more accurately synchronize and calibrate the tracking cameras [See Vandonkelaar; [0005]].
             Regarding claim 2, 10, and 18, BUIBAS, Kolar and Vandonkelaar further disclose a second camera client [e.g. BUIBAS: FIG. 1; on-site image processor for another camera] of the array of camera clients is operably coupled with a second camera and separate from the first camera client [e.g. BUIBAS: [0148]; a combination of onsite and offsite processing], the second camera client configured to: receive a second plurality of frames of a second video from the second camera [e.g. BUIBAS: a sequence of images to track people in the store], 5wherein at least one frame of the second plurality of frames shows the person within the space; generate a timestamp  when each frame of the second plurality of frames is received by the second camera client [e.g. BUIBAS: FIG. 1 and 5, Kolar: FIG. 1 and 3-4]; send the second plurality of frames labeled with one or more corresponding 10timestamps and an identifier number of the second camera to the first server; generate a second plurality of tracks by performing a local position tracking of the person [e.g. BUIBAS: FIG. 18-19; Kolar: FIG. 1 and 3-4]; wherein at least one track of the second plurality of tracks indicates a location of the person in the least one frame of the second plurality of frames [e.g. FIG. 1, 9 and 27-29; tracks]; and send the second plurality of tracks labeled with one or more corresponding 15timestamps and an identifier number of the second camera to the second server [e.g. BUIBAS: FIG. 18-19 and 27-29; Kolar: FIG. 1 and 3-4].  
             Regarding claim 3, 11, and 19, BUIBAS, Kolar and Vandonkelaar further disclose the first server, operably coupled with at least one of the first camera client and the second camera client [e.g. BUIBAS: FIG. 1; on-site image processors for cameras], the first server [e.g. server 130] configured to: 20receive at least one frame from the first and second plurality of frames [e.g. BUIBAS: sequence of images from cameras to track people in the store]; and store the at least one frame such that the at least one frame is retrievable [e.g. BUIBAS: FIG. 27-29; updating tracks]; the second server [e.g. BUIBAS: [0303]; one or more servers], operably coupled with at least one of the first camera client and the second camera client [e.g. BUIBAS: FIG. 1; on-site image processors for cameras], the second server configured to: receive at least one track from the first and second plurality of tracks [e.g. BUIBAS: FIG. 5. 9 and 27-29; detecting tracks; Kolar: FIG. 1 and 3-4]; and 25store the at least one track such the at least one track is retrievable [e.g. BUIBAS: FIG. 27-29; updating tracks].  
             Regarding claim 4, 12, and 20, BUIBAS, Kolar and Vandonkelaar further disclose a particular frame from the at least one frame is retrievable using one or more corresponding labels comprising an identifier number of a camera associated with the particular frame and a timestamp associated with the particular 30frame [e.g. BUIBAS: FIG. 5. 9 and 18-19; detecting tracks; Kolar: FIG. 1 and 3-4].  
             Regarding claim 5 and 13, BUIBAS, Kolar and Vandonkelaar further disclose a particular track from the at least one track is retrievable using one or more corresponding labels comprising an identifier number of a camera associated with the particular track [e.g. BUIBAS: FIG. 5. 9 and 18-19; detecting tracks; Kolar: FIG. 1 and 3-4], a timestamp associated with the particular track [e.g. BUIBAS: FIG. 9; Kolar: FIG. 1 and 3-4], a particular historical detection [e.g. BUIBAS: FIG. 9 and 27-29; [219-225]; existing tracks] associated with the person detected in the particular track, and 5a particular tracking identification detected in the particular track [e.g. detecting new tracks].  
Claim 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUIBAS et al (US 20200019921 A1) in view of Kolar et al (US 8457354 B1), Vandonkelaar (US 20170274281 A1) and Liberato et al (US 10679177 B1).
             Regarding claim 6 and 14, BUIBAS, Kolar and Vandonkelaar further disclose the first plurality of frames [e.g. BUIBAS: a sequence of images to track people in the store], but BUIBAS and Kolar fail to disclose the detail of the images.
However, Liberato teaches the well-known concept of the first plurality of frames [e.g. FIG. 7-9; images] comprises a first plurality of color frames and a first plurality of depth frames; 10the first plurality of color frames corresponds to visual colors of objects [e.g. color values for each pixel of images] in the space; and the first plurality of depth frames corresponds to distances of objects in the space from the first camera [e.g. depth values indicating a distance between the camera and an object being imaged].  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a multiple camera system disclosed by BUIBAS to exploit the well-known image capturing technique taught by Kolar, Vandonkelaar and Liberato as above, in order to provide an image processing method that can reduce financial loss for the retailer [See Kolar; column 2 lines 13-25], one approach to more accurately synchronize and calibrate the tracking cameras [See Vandonkelaar; [0005]] and user detection within a material handling facility [See Liberato; abstract].
15             Regarding claim 7 and 15, BUIBAS, Kolar, Vandonkelaar and Liberato further disclose generating the first plurality of tracks comprises performing the local position tracking of the person in the first plurality of depth frames [e.g. Liberato: depth values for each pixel of images], and wherein: for a first depth frame of the first plurality of depth frames, generating a first track of the first plurality of tracks comprises: 20detecting a first contour [e.g. BUIBAS: FIG. 6-7 and 11-15;  Liberato: FIG. 10; tracking the user moving in the facility; recognize contour of objects from image data; FIG. 6 and 9; peak height  and pattern or shape of the object] associated with the person; determining, based on pixel coordinates  of the first contour, a first bounding area around the person shown in the first depth frame [e.g. BUIBAS: FIG. 6-7 and 11-15;  Liberato: FIG. 6 and 10]; determining, based on the first bounding area, first coordinates of the person in the first depth frame [e.g. BUIBAS: FIG. 6-7 and 11-15; Liberato: FIG. 6 and 8]; and 25associating a first tracking identification to the person, wherein: the first tracking identification is linked to historical detections associated with the person [e.g. BUIBAS: FIG. 1 and 32; Liberato: stored user pattern data], and the historical detections associated with the person comprise at least one of a contour [e.g. BUIBAS: FIG. 6-7 and 11-15; Liberato: FIG. 6 and 8], a bounding area, and a segmentation mask associated with 30the person; for a second depth frame of the first plurality of depth frames [e.g. BUIBAS: FIG. 11-14 and 27-29; Liberato: depth values for each pixel of images], generating a second track of the first plurality of tracks [e.g. BUIBAS: FIG. 9 and 27-29; [219-225]; existing tracks; Liberato: FIG. 10]  comprises:59298928ATTORNEY DOCKET NO.PATENT APPLICATION090278.0275155 detecting a second contour associated with the person [e.g. BUIBAS: FIG. 6-7 and 11-15;  Liberato: FIG. 10; tracking the user moving in the facility; recognize contour of objects from image data; FIG. 6 and 9]; determining, based on pixel coordinates of the second contour , a second bounding area around the person shown in the second depth frame [e.g. BUIBAS: FIG. 6-7 and 11-15;  Liberato: FIG. 6 and 10]; determining, based on the second bounding area, second coordinates of the 5person in the second depth frame [e.g. BUIBAS: FIG. 6-7 and 11-15;  Liberato: FIG. 6 and 10]; determining whether the second bounding area corresponds to the first bounding area; and in response to determining that the second bounding area corresponds to the first bounding area, associating the first tracking identification to the person [e.g. BUIBAS: FIG. 6-7 and 11-15;  Liberato: FIG. 10; tracking the user moving in the facility; recognize contour of objects from image data; FIG. 6 and 9].  
              Regarding claim 8 and 16, BUIBAS, Kolar, Vandonkelaar and Liberato further disclose at least one track from the first plurality of tracks is further labeled with the historical detections associated with the person and the first tracking identification associated with the person [e.g. BUIBAS: FIG. 11-15, 32 and 27-29; Liberato: FIG. 6 and 10; e.g. stored user pattern data].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vandonkelaar (US 20170277940 A1).
Rodriguez et al (US 20180239955 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483